1 August 31, 2007Acquisition of Select, Inc. INX Inc. Nasdaq: INXI www.INXI.com Investor WebcastSeptember 4, 2007 2 This presentation contains “forward-looking statements” within the meaning of thePrivate Securities Litigation Reform Act of 1995, including future operating resultsexpectations. Statements associated with words such as “anticipate,” “believe,” “expect,”“hope,” “should,” “target,” “will” or other similar words are forward-looking statements. These projections and other forward-looking statements are only projections. Actualevents, performance or results may differ materially from those indicated due tonumerous factors, many of which we have little or no control over, and some of which wemay not be successful in addressing. Numerous of these factors are set forth in our 2006Form 10-K, which we urge you to read. In particular, in this presentation, we are going to present and discuss expectations forfuture operating results of a recent acquisition, which information constitutesforward-looking statements. Forward-Looking Statements 3 1. Quick review of INX acquisition strategy 2. Quick review of past INX acquisitions 3. Detailed review of acquisition of Select, Inc. 4. Take questions Agenda For Conference Call 4 Highly fragmented private regional Cisco partners environment Financing is limited for smaller, privately-held solution providers, constraininggrowth relative to demand in the IP communications sector Purchase prices for smaller, capital constrained, private firms are modest relativeto revenue generation potential as part of INX Opportunity to acquire early in period of “mass adoption” of IP Telephony allows forgrowth of acquired organizations We can add value to organizations we acquire: Highly focused strategy and experience Strong Cisco relationship Better pricing and terms on purchases Enhanced services capability with long term support offerings Ability to eliminate certain administrative costs Acquisition Strategy: Cisco-Centric Solutions Providers 5 Acquisition Strategy: New Practice Areas In addition to IP Telephony and basic network infrastructure, there are two keynewer areas of IP communications that we desire to strengthen: Network storage Network security We expect to expand these areas of our business and increase our offeringsthrough acquiring organizations focused in these areas These type of acquisitions can provide improved shareholder value by: Allowing INX to “sell deeper” into existing customer accounts Providing possible additional geographic expansion, with ability to addINX’s core competencies to acquired organizations 6 4 acquisitions over past 4 years; all for geographic expansion All have been financially successful and accretive to per share earnings Both “mature” market offices and the recent acquisitions are producing reasonablelevels of operating profit margin contribution at 7%-9% of revenue, which we expect toimprove slightly over time to the upper end of such range * “Operating Profit” is the direct operating profit contribution from the profit center /business unit, without any allocation of “corporate” costs. Prior Acquisitions 7 In mid-2005 we acquired two businesses- Network Architects and InfoGroup Northwest 32% y/y revenue growth for 1H-07 This is organic growth $29.3 $46.1 * Dollars in millions. “Pre-acquisition revenue” reflectsestimated revenue for the acquired operations for theperiod in 2005 prior to the acquisition in order to provide ameaningful year-over-year comparison. $22.8 $30.0 57% y/y revenue growth for 2006 compared to pro-forma 2005 revenue Pre-acquisition revenue Our 2005 Acquisitions Delivered Substantial Revenue Growth 8 $1.5 $7.2 * Dollars in millions. “Pre-acquisition revenue” reflectsestimated revenue for the acquired operations for theperiod prior to the acquisition in order to provide ameaningful year-over-year comparison. $1.3 In February 2006 we acquired Datatran, inLos Angeles, CA 380% y/y revenue growth 1H-07 This is organic growth Post-acquisition revenue Pre-acquisition revenue Our 2006 Acquisition Also Delivered Strong Revenue Growth 9 $1.4 5.8% $3.6 Operating ProfitContribution Margin % Operating ProfitContribution $ 157%Growth 9.4% Note: “Operating Profit Contribution” for a business unit is the direct operating profit fromsuch business unit without any allocation of “corporate” costs to the business unit Profitability Improving For Our 3 Recent Acquisitions Due To Revenue Growth and Improving Margin % 10 * - “recent” annualized operating income based on recent YTD (2 quarters); unaudited results** - potential additional earn out payable in August 2008 All Prior Acquisitions Have Been Financially Successful Accretive To Earnings 11 Headquartered in Boston; serves customers throughout New England Approximately $40 million in current annual revenue Accomplishes both of our major acquisition strategies: Adds another major region of the U.S. to our geographic coverage Adds substantially to our newer network storage practice area Excellent customer base, including many large, household name enterprise accounts intheir market, substantial portion of revenue is from repeat customers with relationshipsdating back 5-15 years or more; 83% of most recent year revenue was from repeatcustomers Excellent relationship with Cisco, with excellent reference from Cisco Excellent relationship with Network Appliance, major network storage vendor Current debt financier is Castle Pines Capital, our debt financier, with excellent referencefrom Castle Pines Capital 8/31/2007 Acquisition of Select, Inc. - The Acquired Business 12 Initial gross purchase price $8.5 million payable at closing consisting of: $6.25 million in cash, but acquired $2.7 million of net positive cash, so $3.5million cash paid, net $2.25 million in shares of common stock of INX (231,958 shares) Non-competition payment/fee of $500,000 due to Select’s primary stockholder and CEO,Dana Zahka, payable over two years Approximately $550,000 of transaction costs accounted for as purchase price, including$112,500 paid in 11,598 shares of common stock Additional possible earn-out, based on achieving both revenue and operating profitcontribution goals from the acquired operations for the first and second years followingthe transaction 8/31/2007 Acquisition of Select, Inc. - Purchase Price & Terms 13 1st year earn-out payable if 1st year revenue is at least $44 million, based on 1st yearoperating income contribution: $600,000 if operating income > $1.76 million + additional $50,000 for each $145,000 of operating income, up to a maximumof $600,000 if operating income is $3.5 million or greater 2nd year earn-out payable if 2nd year revenue is at least $53 million, based on 2nd yearoperating income contribution: $600,000 if 2nd year earn-out payable if 2nd year operating income is at least$3.71 million + additional $50,000 for each $150,000 of operating income, up to a maximumof $600,000 if operating income is $5.51 million 8/31/2007 Acquisition of Select, Inc. - “Earn Out” and Related Targets 14 (Dollars in thousands) Valuation based on trailing 12-month results: * Adjusted operating income is operating income, adjusted for excess owner’scompensation of $597,000, compensation to employees that will not be a part of thego-forward combined organization of $317,000, and one-time moving expense of$81,000. Leverage used based on debt used to fund the transaction: 8/31/2007 Acquisition of Select, Inc. - Analysis of Valuation and Leverage Used 15 (Dollars in thousands) Valuation assuming earn-out being paid at minimum and maximumamounts based on forward 12-month operating income Leverage used based on debt used to fund the transaction 8/31/2007 Acquisition of Select, Inc. - Analysis of Purchase Price and Leverage 16 (Dollars in thousands) *Subject to final close and confirmation 8/31/2007 Acquisition of Select, Inc. - Pro-Forma 6/30/2alance Sheet 17 Acquired Select, Inc., one of the leading Cisco-focused network infrastructure solutionsproviders in New England with annual revenues of ~ $40 million Purchase price reflects enterprise value of $6.8 million; 4.7x adjusted trailing12-month adjusted operating income and between 4.2x and 2.3x forward 12-monthoperating income based on high/low range of 1st year target operating income fromacquired operations for 1st contingent purchase price payment Used $6 million in debt financing under new Castle Pines Finance credit facility;represents leverage of 4.2x trailing operating income; interest only (Prime + 2%) for 1st 12 months, then amortization over next 36 months; no warrant coverage Issued a total of 243,556 shares of INX common stock at closing, consisting of231,958 shares issued to seller and 11,598 shares issued to broker INX cash on hand increased by $2.2 million as a result of the transaction Expect the transaction to be accretive to per share earnings for 12-month periodfollowing transaction, even at the low end of target operating income range 8/31/2007 Acquisition of Select, Inc. - Summary
